Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 20, 2021.

Claim Amendments
	Applicant’s amendments to the claims filed July 20, 2021 are acknowledged.
	Claims 3-4 are cancelled.
	Applicant has amended claims 1 and 5.
	Claims 1-2, and 5 are pending.
Claims 1-2, and 5 are under examination. 

	
Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) for Japanese Patent Application No. JP2017-028025, filed February 17, 2017. While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.





Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 04/24/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
In particular, the previous rejection of claim 5 under 35 U.S.C. 102(a)(1), as being anticipated by Guo et al. "Neuron absorption study and mid-IR optical excitations" Photonic Therapeutics and Diagnostics VIII, Vol. 8207, International Society for Optics and Photonics, 2012, pages 1-6, is withdrawn. In papers filed 07/20/2021, Applicant amended claim 5 to recite a “single mode oscillation quantum cascade laser.” Guo uses an interband cascade laser (ICL), as opposed to a quantum cascade laser. Accordingly, Applicant’s arguments regarding the now withdrawn rejection (see page 7-8 of Applicant’s reply) are moot.

Specification – New Matter
The amendment to the specification filed 07/20/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Applicant has amended paragraph [0040] to replace the phrase “50 µmφ” with “50 µm” for the value of the emission spot diameter of the mid-infrared light in Applicant’s working example. There is no evidence of record that “50 µmφ” is equivalent to “50 µm.” In particular, there is no disclosure found in the specification as originally filed that “µmφ” is interchangeable with “µm” as a unit of measurement. In papers filed 07/20/2021, Applicant argues that the disclosure of "50 μmφ" appearing in paragraph [0040] of the specification contains a typographical error, that "φ" was 
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
This rejection is reiterated for the same reasons set forth in the previous Office action mailed 04/24/2021 (see pages 4-6).
In papers filed February 5, 2021, Applicant amended independent claims 1 and 5 to recite “an emission spot diameter of the mid-infrared light when the mid-infrared light is emitted to the cells by the light emission unit is less than 50 μm”. The amendment is considered new matter. Applicant argues that written support for the amendment is found in paragraph [0040] of the specification as originally filed. See page 6 of Applicant’s reply filed February 5, 2021. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Examiner has reviewed the specification and the claims as originally filed and written support for the amendment cannot be identified. Paragraph [0040] of the specification as originally filed discloses: “The emission spot diameter of the mid-infrared light L1 when the mid-infrared light LI was emitted to the cells 2 was less than 50 µmφ”. That is, the specification discloses an emission spot diameter of less than “50 µmφ”, as opposed to an emission spot diameter of less than “50 µm” as recited in independent claims 1 and 5. Moreover, it is not clear to the Examiner that “50 µmφ” is equivalent to “50 µm”. As stated in the prior Office action mailed 01/29/2021 (see page 2), the specification does not define the meaning of an emission spot diameter measured with units “µmφ”. Wells et al., “Optical stimulation of neural tissue in vivo”, OPTICS LETTERS, Vol. 30, No. 5, 2005, measures “spot size” in units “mm2” (first paragraph in Section 2.3 on page 3). Ando et al., “Photogeneration of membrane potential hyperpolarization and depolarization in non-excitable cells”, EUR BIOPHYS J (2009) 38:255–262, measures “spot diameter” in units “nm” (first full paragraph on page 256). Adamo et al. “Coherent Light Emission from Planar Plasmonic Metamaterials” 2012 Conference on Lasers and Electro-Optics (CLEO), San Jose, CA, 2012, pp. 1-2, measures “emission spot diameter” in 
In papers filed 07/20/2021, Applicant argues that the disclosure of "50 μmφ" appearing in paragraph [0040] of the specification contains a typographical error, that "φ" was inadvertently appended to the well-known unit "μm", and that a person having ordinary skill in the art would readily recognize that this is a typographical error based on common technical knowledge that "φ" is not used as a unit system. See page 5, last paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, new matter is determined based on the specification as originally filed. Applicant is responsible for the accurate drafting of the specification at filing. There is no evidence of record that "50 μmφ" is a typographical error of "50 μm." Moreover, Applicant has provided no evidence that one of ordinary skill in the art would have readily recognized "μmφ" as a typographical error of "μm."


Claims 1-2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
In papers filed 07/20/2021, Applicant amended independent claims 1 and 5 to recite a “single mode oscillation quantum cascade laser.” The amendment is considered new matter. In papers filed 07/20/2021, Applicant argues that written support can be found in paragraph [0036] of the specification as originally filed, which discloses a “distributed feedback type (DFB) quantum cascade laser (continuous oscillation type).” Applicant further asserts that a “DFB type quantum cascade laser” is understood by those of ordinary skill in the art to be a “single mode oscillation quantum cascade laser.” See pages 7-8, joining paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. The arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant’s argument fails to present objective evidence (e.g. appropriate affidavits or declarations, citations to the instant specification, prior art, etc.) which factually supports Applicant’s assertion that disclosure of a “DFB type quantum cascade laser” necessarily implies disclosure of a “single mode oscillation quantum cascade laser.” In particular, Applicant fails to present any objective evidence that all DFB type quantum cascade lasers are necessarily “single mode oscillation quantum cascade lasers.” The terms “single mode” and “single mode oscillation quantum cascade laser” do not appear in the specification as originally filed. Moreover, even presuming that Applicant’s assertions are accurate, Applicant fails to identify how disclosure of a single type of “single mode oscillation quantum cascade laser” provides written support for the larger genus of “single mode oscillation quantum cascade lasers.” Indeed, even if all DFB type quantum cascade lasers are necessarily “single mode oscillation quantum cascade lasers,” that does not provide sufficient written support for the entire genus of “single mode oscillation quantum cascade lasers.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faist et al. “Distributed feedback quantum cascade lasers” Appl. Phys. Lett. 70, 2670- 2672 (1997).
This rejection is newly applied.
Faist discloses a single mode distributed feedback (DFB) quantum cascade laser configured to output mid-infrared light having a wavelength of 5.4 µm and 8 µm. See Abstract.
Claim 5 further recites (emphasis added):
wherein, when the mid-infrared light is output by the light emission unit, the mid-infrared light is pulse light repeatedly output with a time interval of 1 kHz or more,
wherein, when the mid-infrared light is continuously emitted to a living cell by the light emission unit, an ion concentration of the cell is changed or ion concentrations of the cell and other cells disposed around the cell are changed, and
wherein, when the mid-infrared light is emitted to the cell by the light emission unit, an emission spot diameter of the mid-infrared light is less than 50 μm.
The recitation is directed to an intended use of the claimed device. Claim scope is not limited by intended use recitations that do not provide any distinct definition of any of the claimed invention’s limitations. In this case, the recitation merely indicates that the claimed device (quantum cascade laser) is preferably “set to” pulse single mode operation with a time interval of 1 kHz or more and an emission spot diameter of less than 50 µm when used in a method of cell stimulation.  Accordingly, the recitation does not to result in a structural difference between the claimed . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al., “Optical stimulation of neural tissue in vivo”, OPTICS LETTERS, Vol. 30, No. 5, 2005; in view of Guo et al. "Neuron absorption study and mid-IR optical excitations" Photonic Therapeutics and Diagnostics VIII, Vol. 8207, International Society for Optics and Photonics, 2012, pages 1-6; Faist et al. “Distributed feedback quantum cascade lasers” Appl. Phys. Lett. 70, 2670- 2672 (1997); and Ando et al., “Photogeneration of membrane potential hyperpolarization and depolarization in non-excitable cells”, EUR BIOPHYS J (2009) 38:255–262.
This rejection is newly applied. A response to Applicant’s traversal follows this newly applied rejection.
Wells discloses a cell stimulation method comprising emitting pulsed light at wavelength 4.0, 4.5, 5.0, and 6.1 µm from a free-electron laser (FEL) to a living cell and thus changing an ion concentration of the cell (see page 504, col. 2, “Figure 1 shows a direct comparison of the CNAPs [compound nerve action potentials] and measured CMAPs [compound muscle action potentials] measured by use of optical stimulation and electrical stimulation with pulsed infrared light at 4 µm. Similar recordings were obtained at a variety of wavelengths from 2 to 10 µm with two different 
Wells uses a free-electron laser (FEL) as a light source of mid-infrared (MIR) light, as opposed to a single mode oscillation quantum cascade laser (QCL). Prior to the effective filing date of the instantly claimed invention, Guo is considered relevant prior art for teaching a method of stimulating neurons to fire, and thereby changing the ion concentration of the neurons, comprising emitting mid-infrared light at a wavelength of 3160 to 3265 nm, which is equivalent to 3.160 to 3.265 µm, using an interband cascade laser (ICL) (see page 2, “To effectively excite the neurons we choose to use 3 μm photons provided by a broad area interband cascade laser (ICL). With an injection current of 950 mA this mid-IR source lases at 3160nm, which shifts to 3265nm for operation at 1.25A. Both wavelengths are inside the broad neuron absorption peak near 3 μm, as shown in the inset of Fig. 4 [Figure 3].”). The disclosure of Guo is directed to the use of high-power MIR (mid-infrared) semiconductor lasers to stimulate neuron firing, and Guo teaches an ICL light source in particular in the working examples. However, Guo positively identifies QCLs as an alternative high-power MIR (mid-infrared) semiconductor laser source to stimulate neuron firing. See page 1, “With the recent development of high-power mid-IR (MIR) semiconductor lasers, including quantum cascade lasers (QCLs), interband cascade lasers (ICLs), and Sb based interband diodes, convenient sources can now cover wavelengths all the way from 2 to 20 μm. Selecting the right excitation wavelength can effectively stimulate neurons with the lowest level of peak power and prima facie obvious to one of ordinary skill in the art to substitute free-electron laser (FEL) light source, as taught by Wells, with a single mode quantum cascade laser with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Wells discloses wherein the mid-infrared light is pulse light but does not disclose the repetition rate of the delivered pulses (page 505, col. 1, “we used the Vanderbilt medical free-electron laser (FEL) as a continuously tunable (2-10-µm), pulsed infrared laser source”). Guo stimulates cells using pulse light repeatedly output with a time interval of 10 kHz (page 2, “To effectively excite the neurons we choose to use 3 μm photons provided by a broad area interband cascade laser (ICL). … The LIV curves and lasing spectra measured in pulsed mode are shown in Fig. 5 [Figure 4]. The wavelength shifted to around 2.9 μm however, it was still inside the big neuron absorption peak near 3μm.”; and Figure 4 on page 5, which discloses pulsed light at 10 kHz on the top left of Figure 4a). Faist discloses that the single mode DFB quantum cascade laser delivered pulses at a repetition rate of 4.5 kHz (page 2670, col. 1, “These devices were driven by 10–50 ns current pulses with a 4.5 kHz repetition rate.”). Accordingly, the recited range of 1 kHz or more is within the purview of the ordinary artisan operating high-power MIR semiconductor lasers, including QCLs and ICLs, and further in methods of cell stimulation, as taught by Guo.
Wells and Guo do not disclose an emission spot diameter and wherein the mid-infrared light is emitted to a part of a cell. Prior to the effective filing date of the instantly claimed invention, Ando is considered relevant prior art for teaching changing the intracellular ion concentration of a living 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of cell stimulation, as taught by Wells, to target light emission to a part of the cell, as taught by Ando, with a reasonable expectation of success because Ando successfully demonstrates focusing light emission to the cytoplasm and the cell membrane (page 256, col. 2). An artisan would be motivated to modify the method of cell stimulation, as taught by Wells, to target light emission to a part of the cell, as taught by Ando, because focusing light emission to different parts of the cell results in different profiles in the membrane potential (see Ando, Figure 5 on page 260).
Ando discloses a diffraction limited spot diameter (“emission spot diameter”) of 497 nm, which is equivalent to 0.497 µm (page 256, first full paragraph). Therefore the ordinary artisan would have been motivated to emit light with an emission spot diameter of 0.497 µm in order to perform targeted stimulation of a part of the cells (e.g. cytoplasm, cell membrane), as taught by Ando.
With respect to claim 5, claims 1-2 are directed to a method of using the device of claim 5. All the limitations of the device of claim 5 are required by the method of using the device of claims 1-2. Therefore, because claims 1-2 (the method of using the device of claim 5) is prima facie obvious over the prior art, it is the Examiner’s position that claim 5 (the device itself) is also prima facie obvious over the prior art.

Response to arguments: Applicant’s remarks filed 07/20/2021 have been carefully considered, but are not found persuasive. 

Applicant argues that a “distributed feedback type (DFB) quantum cascade laser (continuous oscillation type)” is understood in the art to be a “single mode oscillation quantum cascade laser.” See pages 7-8, joining paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. The arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant’s argument fails to present objective evidence (e.g. appropriate affidavits or declarations, citations to the instant specification, prior art, etc.) which factually supports Applicant’s assertions that all DFB quantum cascade lasers are necessarily “single mode oscillation quantum cascade lasers.”

On page 8, Applicant argues 

    PNG
    media_image1.png
    477
    1433
    media_image1.png
    Greyscale

Applicant’s remarks have been carefully considered, but are not found persuasive.
First, the arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant’s argument fails to present objective evidence (e.g. appropriate affidavits or declarations, citations to the instant specification, citations to prior art, etc.) which factually supports Applicant’s assertions of (1) the asserted mechanisms of interband cascade lasers 
Second, the instant claims specifically recite a quantum cascade laser, as opposed to an interband cascade laser. A quantum cascade laser is taught or fairly suggested by the cited prior art references, as set forth above.

Applicant argues that Guo does not teach anything about a single mode oscillation quantum cascade laser, and Park, Wells, and Ando fail to remedy the deficiencies of Guo. See page 8 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, as set forth in the rejection, Guo fairly suggests use of a quantum cascade laser to emit mid-infrared light and stimulate cells, and Faist specifically discloses a single mode distributed feedback (DFB) quantum cascade laser configured to output mid-infrared light having a wavelength of 5.4 µm and 8 µm.

	Applicant argues that Guo does not disclose a method of changing ion concentrations of cells by laser irradiation. See page 9 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Guo specifically teaches using a laser light source to stimulate (excite) neurons to fire (see page 2, “To effectively excite the neurons we choose to use 3 μm photons provided by a broad area interband cascade laser (ICL). With an injection current of 950 mA this mid-IR source lases at 3160nm, which shifts to 3265nm for operation at 1.25A. Both wavelengths are inside the broad neuron absorption peak near 3 μm, as shown in the inset of Fig. 4 [Figure 3].”). Neuron firing is a biological phenomenon resulting in a change in cellular ion concentration, as recognized by Guo (page 1, “Recent studies have shown it will be 

	Applicant argues that Guo does not irradiate a cell with the laser light from an interband cascade laser, as evidenced by Guo’s statement "[t]he study neuron firing induced by MIR light is in progress." See page 9 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Guo specifically teaches using a laser light from an interband cascade laser to stimulate (excite) neurons to fire (page 2, “To effectively excite the neurons we choose to use 3 μm photons provided by a broad area interband cascade laser (ICL). With an injection current of 950 mA this mid-IR source lases at 3160nm, which shifts to 3265nm for operation at 1.25A. Both wavelengths are inside the broad neuron absorption peak near 3 μm, as shown in the inset of Fig. 4 [Figure 3].”). 

	Applicant argues that Ando does not disclose or suggest an irradiating cells with an emission spot diameter of less than 50 µm. See page 10 of Applicant’s replay. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Ando expressly discloses a diffraction limited spot diameter (“emission spot diameter”) of 497 nm, which is equivalent to 0.497 µm (page 256, first full paragraph). 0.497 µm is less than 50 µm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or a







/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633